Citation Nr: 1718394	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this case in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The record reflects that there are likely outstanding, relevant VA treatment records and that VA has not made adequate steps to associate those records with the evidence of record.  Specifically, the Veteran told a January 2010 VA examiner that he had recently contacted the Vet Center and had been seeing R. Yates for counseling once a month for the past few months.  At the December 2015 Board hearing, the Veteran testified that, for a period of one year or longer, he went to "the Veteran Center downtown" for treatment.  In addition, he told an April 2016 VA examiner that he visited the Vet Center in 2009 and did some counseling with R. Yates, but quit because "I was getting anxious when the other vets brought up the topic of Vietnam."  The only evidence currently of record from the Vet Center is a Vet Center Intake form dated in September 2009.  There are no records of counseling from the Vet Center or R. Yates, and the record does not reflect that efforts have been made to obtain those records.

Vet Center records are considered to be in the custody of a Federal department or agency.  As such, they are in VA's constructive custody and are considered part of the record on appeal even if not associated with the evidence of record.  See VA Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart iii, Chapter 1, Section C, Subsection 4, Paragraph j.  Therefore, the procedures set forth in 38 C.F.R. § 3.159(c)(2) must be followed in obtaining Vet Center records.  However, Vet Center records are not retrievable through CAPRI because the Vet Center provides mental health services that are protected under HIPAA.  Id.  Thus, Vet Center records require a release from the Veteran prior to VA undertaking efforts to obtain them.  Id.

The Board notes that VA letters dated in November 2009 and April 2016 asked the Veteran to identify outstanding, relevant VA and non-VA treatment records, and were enclosed with appropriate VA forms on which to do so.  However, neither of those letters specifically identified the outstanding treatment records from the Vet Center and R. Yates.  As such, the Board finds that the Veteran should be given another opportunity to identify and authorize release of all outstanding, relevant treatment records, specifically to include counseling records from the Vet Center and R. Yates.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify and authorize for release all treatment from private health care providers.  The letter accompanying the VA Forms 21-4142 and 21-4142a should inform the Veteran that VA is particularly interested in counseling records from the Vet Center and R. Yates dated in or around 2009.  The letter should further inform the Veteran that, even though Vet Center records are considered to be in VA's possession, he must authorize release of those records, preferably on the enclosed VA Form 21-4142a, in order for VA to be able to obtain them and associate them with the record.  If he does not authorize release of those records, VA will not be able to obtain and review them in conjunction with his appeal for a higher initial rating for PTSD.

All attempts to obtain any records so identified and authorized for release must be documented in the record.  See 38 C.F.R. § 3.159(c)(2).  The Veteran must be notified of any inability to obtain the records.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  After completion of the above, review the expanded record, including any evidence entered since the supplemental statement of the case, and determine whether a higher initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




